UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6591



ARNOLD J. WHITE,

                                                Plaintiff - Appellant,

          versus


LANG ROGERS, Classification Officer; OFFICER
NUNALLY, Classification Officer; V. M. MOSS,
Supervisor, Mental Health,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-98-88-AM)


Submitted:   August 19, 1999                 Decided:   August 26, 1999


Before WIDENER and KING, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Arnold J. White, Appellant Pro Se. Anton Joseph Stelly, THOMPSON,
SMITHERS, NEWMAN & WADE, Richmond, Virginia; James Thomas Moore,
III, COUNTY ATTORNEY’S OFFICE, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Arnold J. White appeals from an order dismissing one of the

claims and one of the Defendants from his 42 U.S.C.A. § 1983 (West

Supp. 1999) action and ordering the remaining two Defendants to

file responsive pleadings.    We dismiss the appeal for lack of

jurisdiction because the order is not appealable.   This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(1994), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).      The order here appealed is

neither a final order nor an appealable interlocutory or collateral

order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2